               Case 2:20-cv-02490 Document 1 Filed 05/27/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES,                         )
                                       )
         Plaintiff,                    )
                                       )
         v.                            )
                                       )
LORIE B. SHARPE,                       )
                                       )
         Defendant,                    )
_______________________________________)

                                                 COMPLAINT

         The United States of America, at the request of the Chief Counsel of the Internal Revenue

Service, a delegate of the Secretary of the Treasury, and at the direction of the Attorney General

of the United States, brings this action to: (a) recover erroneous refunds made to Lorie B. Sharpe

(“Lorie Sharpe”) for the 2014 and 2015 taxable years (“Count I”); (b) collect the civil penalty

assessments made against Lorie Sharpe under 26 U.S.C. § 6702 for filing frivolous returns for

the 2012 through 2016 taxable years (“Count II”); and (c) in the alternative, with respect to the

claims for erroneous refunds set forth in Count I, collect the tax and additions to tax assessed

against Lorie Sharpe for the 2014 and 2015 taxable years; and collect the tax and additions to tax

assessed against Lorie Sharpe for the 2013 taxable year (“Count III”).1




1
  As set forth in more detail below, the United States seeks to collect the amounts Lorie Sharpe owes for her 2013
through 2015 taxable years, which is limited to any refunds erroneously issued to her and her unpaid tax liabilities
for those years.
             Case 2:20-cv-02490 Document 1 Filed 05/27/20 Page 2 of 11




                                 JURISDICTION AND VENUE

       1. This Court has jurisdiction over this action under 28 U.S.C. §§ 1340 and 1345, and 26

U.S.C. §§ 7402 and 7405.

       2. Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1396.

                                           PARTIES

       3. Plaintiff is the United States of America.

       4. Defendant Lorie B. Sharpe is a taxpayer who resides in Philadelphia, Pennsylvania,

within the jurisdiction of this Court.

                                   FACTUAL BACKGROUND

2012 tax year

       5. Lorie Sharpe filed her 2012 income tax return in March 2013. She reported wages of

$5,783 and no taxable interest on Line 8a. She also reported that $508 of taxes had been

withheld. She further reported a total income tax of $0 (not taking into account any payments

such as tax withholding).

       6. About one and half years later, Lorie Sharpe filed an amended 2012 income tax

return. She reported an additional $20,563 in taxable interest on Line 8a, and $20,250 in other

income as “cancelled debt income” on Line 21. She also reported that an additional $20,445 of

taxes had been withheld. She now reported a total income tax of $2,584 (not taking into account

any payments such as tax withholding), and a refund due of $18,861.

       7. Third-party reports to the IRS indicate that Lorie Sharpe earned zero interest income

and that only $507 in taxes had been withheld.

       8. A delegate of the Secretary of Treasury did not assess additional tax in response to

this amended return, nor did the IRS issue to Lorie Sharpe the refund she requested.



                                                 2
            Case 2:20-cv-02490 Document 1 Filed 05/27/20 Page 3 of 11




       9. A delegate of the Secretary of Treasury assessed a civil penalty of $5,000 against

Lorie Sharpe under 26 U.S.C. § 6702 in March 2015 for filing a frivolous return.

2013 tax year

       10. Lorie Sharpe filed her 2013 income tax return in March 2014. She reported wages of

$23,143, taxable interest of $34,131, and no other income. She also reported that $34,976 of

taxes had been withheld. She further reported a total income tax of $4,061 (not taking into

account any payments such as tax withholding), and a refund due of $31,915.

       11. Based on the self-reported tax due, a delegate of the Secretary of Treasury assessed

against Lorie Sharpe income tax of $4,061 in March 2014.

       12. The IRS also erroneously issued Lorie Sharpe a refund of $31,915 to her bank

account in March 2014.

       13. Third-party reports to the IRS, however, indicate that Lorie Sharpe earned zero

interest income and that only $845 in taxes had been withheld.

       14. A delegate of the Secretary of Treasury assessed additional tax of $34,131 against

Lorie Sharpe in March 2017 under 26 U.S.C. § 6201(a)(3) for her overstated tax withholding.

       15. A delegate of the Secretary of Treasury also assessed a civil penalty of $5,000 against

Lorie Sharpe under 26 U.S.C. § 6702 in March 2018 for filing a frivolous return.

2014 tax year

       16. Lorie Sharpe filed her 2014 income tax return in April 2015. She reported wages of

$2,288, taxable interest of $57,207, and other income of $57,207. She also reported that $51,548

of taxes had been withheld. She further reported a total income tax of $19,184 (not taking into

account any payments such as tax withholding), and a refund due of $32,364.




                                                3
            Case 2:20-cv-02490 Document 1 Filed 05/27/20 Page 4 of 11




       17. Based on the self-reported tax due, a delegate of the Secretary of Treasury assessed

against Lorie Sharpe income tax of $19,184 in June 2015.

       18. The IRS also erroneously issued Lorie Sharpe a refund of $27,345.89 to her bank

account on May 28, 2015.

       19. Third-party reports to the IRS, however, indicate that Lorie Sharpe earned zero

interest income and that only $411 in taxes had been withheld.

       20. A delegate of the Secretary of Treasury assessed additional tax of $51,137 against

Lorie Sharpe in March 2017 under 26 U.S.C. § 6201(a)(3) for her overstated tax withholding.

       21. A delegate of the Secretary of Treasury also assessed a civil penalty of $5,000 against

Lorie Sharpe under 26 U.S.C. § 6702 in January 2018 for filing a frivolous return.

2015 tax year

       22. Lorie Sharpe filed her 2015 income tax return in April 2016. She reported wages of

$533, taxable interest of $1,716,513, and other income of $1,672,980. She also reported that

$1,544,862 of taxes had been withheld. She further reported a total income tax of $1,119,404

(not taking into account any payments such as tax withholding), and a refund due of $425,458.

       23. Based on the self-reported tax due, a delegate of the Secretary of Treasury assessed

against Lorie Sharpe income tax of $1,119,404 in April 2016.

       24. The IRS also erroneously issued Lorie Sharpe a refund of $425,458 to her bank

account in April 2016.

       25. Third-party reports to the IRS, however, indicate that Lorie Sharpe earned zero

interest income and that no taxes had been withheld.

       26. A delegate of the Secretary of Treasury assessed additional tax of $1,544,862 against

Lorie Sharpe in March 2017 under 26 U.S.C. § 6201(a)(3) for her overstated tax withholding.



                                                4
             Case 2:20-cv-02490 Document 1 Filed 05/27/20 Page 5 of 11




       27. A delegate of the Secretary of Treasury also assessed two civil penalties of $5,000

against Lorie Sharpe under 26 U.S.C. § 6702 in June 2017 and January 2018 for filing a

frivolous return.

2016 tax year

       28. Lorie Sharpe filed her 2016 income tax return in May 2017. She reported no wages,

taxable interest of $658,140, and other income of $658,125. She also reported that $592,312 of

taxes had been withheld. She further reported a total income tax of $479,007 (not taking into

account any payments such as tax withholding), and a refund due of $113,305.

       29. Third-party reports to the IRS, however, indicate that Lorie Sharpe earned $15 of

interest income and that no taxes had been withheld.

       30. A delegate of the Secretary of Treasury also assessed a civil penalty of $5,000 against

Lorie Sharpe under 26 U.S.C. § 6702 in July 2017 for filing a frivolous return.

Tax and civil penalty assessments

       31. Based on information provided by Lorie Sharpe’s tax returns, a delegate of the

Secretary of the Treasury made assessments against Lorie Sharpe for her unpaid federal income

taxes, as well as penalties, interest, and other statutory additions, as follows:

                                                                                    Balance Owed
                Tax      Assessment                                  Assessment
 Tax Type                                  Assessment Type                              (as of
                Year        Date                                      Amount
                                                                                     09/03/2018)
                         03/24/2014      Tax                            $4,061.00
                         03/06/2017      Civil Penalty                  $6,826.20
                         03/06/2017      Additional Tax                $34,131.00
  Income
                2013     06/12/2017      Interest                       $4,439.24      $54,479.08
(Form 1040)
                         06/12/2017      Failure-to-Pay Penalty           $341.31
                         07/24/2017      Failure-to-Pay Penalty           $341.31
                         07/24/2017      Interest                         $386.25



                                                    5
             Case 2:20-cv-02490 Document 1 Filed 05/27/20 Page 6 of 11




                                                                                     Balance Owed
                Tax      Assessment                                 Assessment
 Tax Type                                  Assessment Type                               (as of
                Year        Date                                     Amount
                                                                                      09/03/2018)
                         06/08/2015      Tax                          $19,184.00
                         03/06/2017      Civil Penalty                $10,227.40
                         03/06/2017      Additional Tax               $51,137.00
  Income
                2014     06/12/2017      Interest                      $4,131.25          $72,427.33
(Form 1040)
                         06/12/2017      Failure-to-Pay Penalty          $461.19
                         07/17/2017      Failure-to-Pay Penalty          $461.19
                         07/17/2017      Interest                        $467.47
                         04/25/2016      Tax                       $1,119,404.00
                         03/06/2017      Civil Penalty               $308,972.40
                         03/06/2017      Additional Tax            $1,544.862.00
  Income
                2015     06/12/2017      Interest                     $79,886.01       $2,320,544.55
(Form 1040)
                         06/12/2017      Failure-to-Pay Penalty       $15,448.62
                         07/24/2017      Failure-to-Pay Penalty       $23,172.93
                         07/24/2017      Interest                     $16,456.83
                                                                            Total      $2,447,450.96

       32. Lorie Sharpe was given proper notice and demand for payment of the assessments

described in paragraph 31, above.

       33. Despite such notice and demand, Lorie Sharpe has failed to fully pay the tax

liabilities described in paragraph 31.

       34. A delegate of the Secretary of the Treasury made assessments against Lorie Sharpe

for civil penalties under 26 U.S.C. § 6702 for filing frivolous returns, as well as penalties,

interest, and other statutory additions, as follows:

                                                                                     Balance Owed
                Tax      Assessment                                 Assessment
 Tax Type                                  Assessment Type                               (as of
                Year        Date                                     Amount
                                                                                      10/29/2018)
   § 6702       2012     03/02/2015      Civil Penalty                 $5,000.00          $5,759.39
   § 6702       2013     03/05/2018      Civil Penalty                 $5,000.00           $5,162.01


                                                    6
             Case 2:20-cv-02490 Document 1 Filed 05/27/20 Page 7 of 11




                                                                                  Balance Owed
                Tax     Assessment                               Assessment
 Tax Type                                  Assessment Type                            (as of
                Year       Date                                   Amount
                                                                                   10/29/2018)
   § 6702       2014     01/08/2018      Civil Penalty               $5,000.00         $5,298.14
                         06/26/2017      Civil Penalty               $5,000.00
   § 6702       2015                                                                   $10,500.33
                         01/08/2018      Civil Penalty               $5,000.00
   § 6702       2016     07/24/2017      Civil Penalty               $5,000.00          $5,290.29
                                                                         Total         $32,010.16

       35. Lorie Sharpe was given proper notice and demand for payment of the assessments

described in paragraph 34, above.

       36. Despite such notice and demand, Lorie Sharpe has failed to fully pay the tax

liabilities described in paragraph 34.

COUNT I: RECOVER ERRONEOUS REFUNDS ISSUED TO LORIE SHARPE UNDER
                         26 U.S.C. § 7405

       37. The United States incorporates by reference the allegations set forth in paragraphs 1

through 36 of the complaint.

       38. Section 7405 of the Internal Revenue Code (26 U.S.C.) provides that any portion of a

federal tax which has been erroneously refunded may be recovered by a civil action brought in

the name of the United States.

       39. Lorie Sharpe falsely overstated the amounts withheld for the 2014 and 2015 tax

years: specifically she reported $51,548 of taxes withheld for 2014 and $1,544,862 for 2015.

       40. However, third party reports to the IRS indicate that Lorie Sharpe had only $411 in

taxes withheld for 2014 and no taxes withheld for 2015.

       41. As a result of her misrepresentations of material facts on her 2014 and 2015 tax

returns, including but not limited to the overstatement of the amounts of federal taxes withheld




                                                  7
             Case 2:20-cv-02490 Document 1 Filed 05/27/20 Page 8 of 11




for the 2014 and 2015 tax years, as described above, the IRS was induced to issue erroneous

refunds of $27,345.89 and $425,458 to Lorie Sharpe for those tax years respectively.

        42. The amount of the erroneous refunds for the 2014 and 2015 tax years totals

$452,803.89.

        43. Lorie Sharpe converted the erroneous refunds made to her for the 2014 and 2015 tax

years to her own personal use.

        44. Lorie Sharpe has not returned the erroneous refunds for the 2014 and 2015 tax years

in the total amount of $452,803.89.

        45. That entire amount of the erroneous refunds that were made to Lorie Sharpe with

respect to the 2014 and 2015 tax years remains due and owing to the United States.

        46. Interest on the amount of the erroneous refunds for the 2014 and 2015 tax years

continues to accrue as provided by law from the dates the erroneous refunds were received until

paid.

        47. Pursuant to 26 U.S.C. § 7405, the United States is entitled to a judgment to recover

the erroneous refunds made to Lorie Sharpe with respect to the 2014 and 2015 tax years, together

with interest as provided by law.

        WHEREFORE, the United States prays that the Court:

        A. Render a judgment that Defendant Lorie Sharpe is indebted to the United States in the

           amount of $452,803.89, plus accrued interest from the dates the erroneous refunds

           were received until paid;

        B. Award to the United States its costs of prosecuting this action; and

        C. Grant such other and further relief as the Court deems just and proper.




                                                 8
               Case 2:20-cv-02490 Document 1 Filed 05/27/20 Page 9 of 11




                        COUNT II: REDUCE LORIE SHARPE’S
              CIVIL PENALTY ASSESSMENTS FOR 2012–2016 TO JUDGMENT

        48. The United States incorporates by reference the allegations set forth in paragraphs 1

through 47 of the complaint.

        49. The federal income tax returns filed by Lorie Sharpe for the 2012 through 2016

taxable years with the IRS, were, in each case, frivolous within the meaning of 26 U.S.C. § 6702

because of the false amounts of the interest income, tax withholdings, and refunds that were

reported or claimed by Lorie Sharpe on each of those returns

        50. After the application of all abatements, payments, and credits, and the addition of

penalties and interest, Lorie Sharpe remains indebted to the United States of America for the

civil penalties for 2012–2016 described in paragraph 34, in the amount of $32,010.16, as of

October 29, 2018, plus statutory additions and interest accruing according to law after that date

until paid.

        51. Under § 7402(a), the United States is entitled to a judgment against Lorie Sharpe for

the civil penalties for 2012–2016 described in paragraph 34 in the amount of $32,010.16, as of

October 29, 2018, plus statutory additions and interest accruing after that date according to law

until paid in full;

        WHEREFORE, the United States prays that the Court:

        A. Render a judgment in favor of the United States and against Defendant Lorie Sharpe

              for the civil penalties for 2012–2016 set forth above in paragraph 34 in the total

              amount of $32,010.16, as of October 29, 2018, plus statutory additions and interest

              accruing after that date until paid;

        B. Award to the United States its costs of prosecuting this action; and

        C. Grant such other and further relief as the Court deems just and proper.


                                                     9
              Case 2:20-cv-02490 Document 1 Filed 05/27/20 Page 10 of 11




 COUNT III: REDUCE LORIE SHARPE’S FEDERAL INCOME TAX ASSESSMENTS
                     FOR 2013–2015 TO JUDGMENT

        52. The United States incorporates by reference the allegations set forth in paragraphs 1

through 51 of the complaint.

        53. The United States seeks to collect the amounts of the federal income taxes, penalties,

and statutory interest that Lorie Sharpe owes for her 2013 through 2015 taxable years, which is

limited to any refunds erroneously issued to her and her unpaid tax liabilities for those years.

        54. After the application of all abatements, payments, and credits, and the addition of

penalties and interest, Lorie Sharpe remains indebted to the United States of America for her

income tax liability for 2013, as described in paragraph 31, in the amount of $54,479.08, as of

September 3, 2018, plus statutory additions and interest accruing according to law after that date

until paid.

        55. Under § 7402(a), the United States is entitled to a judgment against Lorie Sharpe for

her income tax liability for 2013, as described in paragraph 31, in the amount of $54,479.08 as of

September 3, 2018, plus statutory additions and interest accruing after that date according to law

until paid in full;

        56. After the application of all abatements, payments, and credits, and the addition of

penalties and interest, Lorie Sharpe remains indebted to the United States of America for her

income tax liabilities for 2014 and 2015, as described in paragraph 31, in the amount of

$2,392,971.88, as of September 3, 2018, plus statutory additions and interest accruing according

to law after that date until paid.

        57. In the alternative, with respect to the claims for erroneous refunds set forth in Count I,

the United States is entitled under § 7402(a) to a judgment against Lorie Sharpe for her income

tax liabilities for 2014 and 2015, as described in paragraph 31, in the amount of $2,392,971.88 as


                                                 10
             Case 2:20-cv-02490 Document 1 Filed 05/27/20 Page 11 of 11




of September 3, 2018, plus statutory additions and interest accruing after that date according to

law until paid in full.

        WHEREFORE, the United States prays that the Court:

        A. Render a judgment in favor of the United States and against Defendant Lorie Sharpe

            for her income tax liability for 2013, as described in paragraph 31, in the amount of

            $54,479.08 as of September 3, 2018, plus statutory additions and interest accruing

            after that date until paid;

        B. In the alternative, with respect to the claims for erroneous refunds set forth in Count I,

            render a judgment in favor of the United States and against Defendant Lorie Sharpe

            for her income tax liabilities for 2014 and 2015, as described in paragraph 31, in the

            amount of $2,392,971.88 as of September 3, 2018, plus statutory additions and

            interest accruing after that date until paid;

        C. Award to the United States its costs of prosecuting this action; and

        D. Grant such other and further relief as the Court deems just and proper.

Date: May 27, 2020

                                                RICHARD E. ZUCKERMAN
                                                Principal Deputy Assistant Attorney General

                                                /s/ Stephen S. Ho
                                                STEPHEN S. HO (NY 5173083)
                                                NISHANT KUMAR (DC 1019053),
                                                Trial Attorneys, Tax Division
                                                U.S. Department of Justice
                                                P.O. Box 227
                                                Washington, D.C. 20044
                                                Tel.: (202) 616-8994/514-2986
                                                Fax: (202) 514-6866
                                                Stephen.S.Ho@usdoj.gov
                                                Nishant.Kumar@usdoj.gov




                                                   11
                                         Case 2:20-cv-02490 Document 1-1 Filed 05/27/20 Page 1 of 2
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Lorie B. Sharpe

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Philadelphia
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Stephen S. Ho, U.S. Department of Justice, Tax Division
P.O. Box 227, Washington, DC 20044
202-616-8994

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. §§ 7402, 7405
VI. CAUSE OF ACTION Brief description of cause:
                                           Recover erroneous refunds and reduce assessments to judgment
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         539,293.13                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/27/2020                                                              /s/ Stephen S. Ho
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 0)     Case 2:20-cv-02490 Document 1-1 Filed 05/27/20 Page 2 of 2

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

,,      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

,,,     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

,9      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

9       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due tochanges in
         statue.

9,      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

9,,     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

9,,, Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
                                 Case 2:20-cv-02490  Document
                                                  UNITED        1-2 Filed
                                                         STATES DISTRICT   05/27/20 Page 1 of 1
                                                                         COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                        555 4th St. NW, Room 6816, Washington, DC 20001
Address of Plaintiff: ______________________________________________________________________________________________
                                              5029 Parrish St., Philadelphia, PA 19139
Address of Defendant: ____________________________________________________________________________________________
                                                                           Philadelphia
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      05/27/2020
DATE: __________________________________
                                                             /s/ Stephen S. Ho
                                                             __________________________________________                                 NY 5173083
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts       1. Insurance Contract and Other Contracts
       2.     FELA                                                               2. Airplane Personal Injury
       3.     Jones Act-Personal Injury                                          3. Assault, Defamation
       4.     Antitrust                                                          4. Marine Personal Injury
       5.     Patent                                                             5. Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                         6. Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                       7. Products Liability
       8.     Habeas Corpus                                                      8. Products Liability – Asbestos
       9.     Securities Act(s) Cases                                            9. All other Diversity Cases
       10.    Social Security Review Cases                                           (Please specify): ____________________________________________
✔      11.    All other Federal Question Cases
                                     Erroneous refunds and reduce assessments to judgment
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

               Stephen S. Ho
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:


     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


      05/27/2020
DATE: __________________________________
                                                             /s/ Stephen S. Ho
                                                             __________________________________________                                 NY 5173083
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
                   Case 2:20-cv-02490 Document 1-3 Filed 05/27/20 Page 1 of 2
                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                        CASE MANAGEMENT TRACK DESIGNATION FORM

      United States of America                    :                          CIVIL ACTION
                                                  :
                           v.                     :
                                                  :
      Lorie B. Sharpe                             :                          NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   (✔)


5/27/2020                        /s/ Stephen S. Ho                 United States of America
Date                                Attorney-at-law                      Attorney for
202-616-8994                     202-514-6866                      stephen.s.ho@usdoj.gov
Telephone                            FAX Number                          E-Mail Address


(Civ. 660) 10/02
             Case 2:20-cv-02490 Document 1-3 Filed 05/27/20 Page 2 of 2

                              Civil Justice Expense and Delay Reduction Plan
                             Section 1:03 - Assignment to a Management Track

    (a)          The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

    (b)           In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.
    (c)        The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

     (d)         Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.
     (e)        Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

                            SPECIAL MANAGEMENT CASE ASSIGNMENTS
                             (See §1.02 (e) Management Track Definitions of the
                              Civil Justice Expense and Delay Reduction Plan)

     Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
